Case: 21-10187     Document: 00515907128         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                 ___________                        United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-10187
                                                                       June 21, 2021
                                 ___________
                                                                      Lyle W. Cayce
   Lual Marko Deng                                                         Clerk


                                                           Plaintiff—Appellant,

                                       versus

   FBI Agencies,

                                             Defendant—Appellee.
                   ______________________________

                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:20-CV-154
                  ______________________________

   Before Willett, Ho and Wilson, Circuit Judges.
   Per Curiam:*
          AFFIRMED. See 5th Cir. R. 47.6.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.